The Court.
The claim being one secured by mortgage, and the plaintiff in its complaint having expressly waived all *575recourse against any property of the estate other than the mortgaged premises, it was not necessary to present such claim to the administratrix for allowance or rejection. (§ 1500, Code Civ. Proc. as amended in 1876.) Therefore it was not necessary that plaintiff should set forth in its complaint any such presentation.
Judgment reversed and cause remanded with directions to overrule the demurrer of the administratrix, with leave to her to answer the complaint within ten days after notice of the order overruling said demurrer.